

117 S2750 IS: Precision Agriculture Loan Program Act of 2021
U.S. Senate
2021-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2750IN THE SENATE OF THE UNITED STATESSeptember 15, 2021Mrs. Fischer (for herself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Food, Conservation, and Energy Act of 2008 to establish a precision agriculture loan program, and for other purposes.1.Short titleThis Act may be cited as the Precision Agriculture Loan Program Act of 2021.2.Precision agriculture loan programSubtitle F of title I of the Food, Conservation, and Energy Act of 2008 is amended by inserting after section 1614 (7 U.S.C. 8789) the following:1614A.Precision agriculture loan program(a)DefinitionsIn this section:(1)Precision agricultureThe term precision agriculture means managing, tracking, or reducing crop or livestock production inputs, including seed, feed, fertilizer, chemicals, water, and time, at a heightened level of spatial and temporal granularity to improve efficiencies, reduce waste, and maintain environmental quality.(2)Precision agriculture equipmentThe term precision agriculture equipment means any equipment or technology that directly contributes to a reduction in, or improved efficiency of, inputs used in crop or livestock production, including—(A)Global Positioning System-based or geospatial mapping;(B)satellite or aerial imagery;(C)yield monitors;(D)soil mapping;(E)sensors for gathering data on crop, soil, or livestock conditions;(F)Internet of Things and telematics technologies;(G)data management software and advanced analytics;(H)network connectivity products and solutions;(I)Global Positioning System guidance or auto-steer systems;(J)variable rate technology for applying inputs, such as section control; and (K)any other technology, as determined by the Secretary, that leads to a reduction in, or improves efficiency of, crop and livestock production inputs, which may include seed, feed, fertilizer, chemicals, water, and time.(b)ProgramAs soon as practicable after the date of enactment of this section, the Secretary shall establish a precision agriculture loan program to encourage the adoption of precision agriculture by providing funds to producers engaged in livestock or crop production for the purchase of precision agriculture equipment.(c)AdministrationThe precision agriculture loan program under this section shall be administered by the Secretary, acting through the Deputy Administrator for Farm Programs of the Farm Service Agency.(d)Eligible producersA precision agriculture loan under this section shall be made available to any producer described in subsection (b) that, as determined by the Secretary—(1)has a satisfactory credit history;(2)will use the loan funds to purchase precision agriculture equipment; and(3)demonstrates an ability to repay the loan.(e)Term of loansA precision agriculture loan under this section shall have a maximum term of 12 years.(f)Loan amountThe maximum aggregate loan amount of a precision agriculture loan under this section shall be $500,000.(g)Loan securityApproval of a precision agriculture loan under this section shall require the borrower to provide loan security to the Secretary, in the form of—(1)a lien on the precision agriculture equipment being purchased; or(2)such other security as is acceptable to the Secretary.(h)Reporting(1)Definition of recipient producerIn this subsection, the term recipient producer means an eligible producer described in subsection (d) that received a precision agriculture loan under this section during the fiscal year covered by the applicable report prepared under paragraph (2).(2)Preparation of reportFor each fiscal year, the Secretary shall prepare a report that includes—(A)aggregate data based on a review of each outstanding loan made by the Secretary under this section; and(B)a description of—(i)for the United States and for each State and county (or equivalent jurisdiction) in the United States—(I)the age of each recipient producer;(II)the duration during which each recipient producer has engaged in agricultural production;(III)the size of the farm or ranch of each recipient producer;(IV)the total amount provided as loans under this section for each category of equipment or technology described in subparagraphs (A) through (K) of subsection (a)(2) during the fiscal year covered by the report; and(V)the estimated input reduced or environmental benefits received per category of equipment or technology described in those subparagraphs with respect to which a loan was provided under this section during the fiscal year covered by the report or any prior fiscal year, including the estimated input reduced or environmental benefits received per category—(aa)during the fiscal year covered by the report with respect to—(AA)loans provided under this section during that fiscal year; and(BB)loans provided under this section during that fiscal year or any prior fiscal year; and(bb)in the aggregate with respect to all loans provided under this section during or prior to the fiscal year covered by the report; (VI)the race, ethnicity, and gender of each recipient producer; (VII)the 1 or more agricultural commodities or types of enterprise for which each loan provided under this section during the fiscal year was provided;(VIII)the amount of each loan provided under this section during the fiscal year; and(IX)the default rate of the loans made under this section during—(aa)the fiscal year covered by the report;(bb)each preceding fiscal year; and(cc)in the aggregate with respect to all loans provided under this section during or prior to the fiscal year covered by the report; and(ii)for each State and county (or equivalent jurisdiction) in the United States, the number of outstanding loans made under this section, according to the loan size cohort.(3)Submission of reportThe Secretary shall—(A)not later than 1 year after the date of enactment of this Act, and annually thereafter, submit the report described in paragraph (2) to—(i)the Committee on Agriculture, Nutrition, and Forestry of the Senate;(ii)the Committee on Appropriations of the Senate;(iii)the Committee on Agriculture of the House of Representatives; and(iv)the Committee on Appropriations of the House of Representatives; and(B)not later than 90 days after the date on which the report is submitted under subparagraph (A), make the report publicly available.(i)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section..